Citation Nr: 1040509	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pes planus (flat feet).

2.  Entitlement to service connection for a right foot or heel 
disability.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for cervical dysplasia.

6.  Entitlement to service connection for carpal tunnel syndrome 
of the left hand.

7.  Entitlement to service connection for temporomandibular joint 
dysfunction (TMJ).

8.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

9.  Entitlement to service connection for carpal tunnel syndrome 
of the right hand.

10.  Entitlement to service connection for a right ankle 
disability.

11.  Entitlement to service connection for a spinal disability.

12.  Entitlement to service connection for a cervical (neck) 
disability.

13.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

14.  Entitlement to service connection for migraine headaches.

15.  Entitlement to service connection for an ulnar nerve 
disability.

16.  Entitlement to service connection for ovarian cysts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to November 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 determination of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2010, the Veteran and her authorized representative 
appeared at a hearing held before the below-signed Veterans Law 
Judge in Seattle, Washington.  A transcript of that hearing has 
been associated with the claims file.  

The Veteran submitted additional pertinent evidence at the 
hearing, consisting of private medical records, which was added 
to the claims file after the RO issued a September 2007 Statement 
of the Case (SOC).  However, the Veteran, on the record during 
the August 2010 hearing, waived initial consideration of this 
material by the RO; as such, it may be reviewed by the Board.  
See Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 
(2009); 38 C.F.R. § 20.1304(c) (2009) (a waiver is sufficient if 
formally and clearly entered on the record orally at the time of 
the hearing).

As part of its present decision, the Board has again reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the hearing, the Veteran was 
afforded an extensive opportunity to present testimony, evidence, 
and argument.  The transcript reveals that appropriate colloquies 
were conducted between the Veteran and the undersigned, in 
accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and 
Constantino v. West, 12 Vet. App. 517 (1999) (relative to the 
duty of hearing officers to suggest the submission of favorable 
evidence).  

The hearing transcript also reflects that the undersigned 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, --- Vet. App. ----, 2010 WL 2633151 (2010).  Here, the 
transcript of the hearing reflects that the undersigned 
identified the material issues and asked the Veteran about the 
existence of pertinent evidence.  As such, the Board finds that 
the hearing officer's duties in 38 C.F.R.§ 3.103(c)(2) were met 
and that the Veteran was not prejudiced by the hearing that was 
provided.  See Bryant, 2010 WL 2633151 at 8 (citing to 38 U.S.C. 
§ 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The following issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C: entitlement to 
service connection for a spinal disability; entitlement to 
service connection for a right ankle disability; entitlement to 
service connection for a cervical (neck) disability; entitlement 
to service connection for GERD; entitlement to service connection 
for IBS; entitlement to service connection for migraine 
headaches; entitlement to service connection for an ulnar nerve 
disability; entitlement to service connection for carpal tunnel 
syndrome of the right hand; entitlement to service connection for 
ovarian cysts.


FINDINGS OF FACT

1.  The Veteran had pes planus (flat feet) at the time of entry 
into service.

2.  The Veteran's post-service treatment records do not reveal 
any complaints of, or treatments for, flat feet.

3.  The Veteran is competent to testify as to the circumstances 
of her service, but her testimony is not credible.  

4.  The Veteran did not experience a right heel injury during 
service.

5.  The Veteran does not have a current diagnosis of 
costochondritis.

6.  The Veteran's accounts of tinnitus are not credible and there 
is no medical evidence of tinnitus other than a May 2001 
treatment note identifying that condition as a medical side 
effect, later resolved.

7.  The Veteran does not have a current diagnosis of cervical 
dysplasia.

8.  The Veteran has never been diagnosed with, or treated for, 
carpal tunnel syndrome of the left hand.

9.  The Veteran has never been diagnosed with, or treated for 
temporomandibular joint dysfunction (TMJ).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pes 
planus (flat feet) are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).  

2.  The criteria for entitlement to service connection for a 
right heel disability are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  

3.  The criteria for entitlement to service connection for 
costochondritis are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).  

4.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  

5.  The criteria for entitlement to service connection for 
cervical dysplasia are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).  

6.  The criteria for entitlement to service connection for carpal 
tunnel syndrome of the left hand are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2009).  

7.  The criteria for entitlement to service connection for TMJ 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, a letter dated August 2006 satisfied the duty to 
notify provisions as detailed above.  Such notice preceded the 
adverse rating decision on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records and 
military and private treatment records have been obtained.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Board 
observes that that the Veteran has not been afforded an 
examination for any of the issues herein decided.  However, in 
regard to these issues, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that she 
has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service and 
the current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under the 
VCAA, does not contain competent evidence to suggest that the 
disorders are related to the Veteran's military service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).

Further, the Veteran has not made the RO or the Board aware of 
any additional evidence that must be obtained in order to fairly 
decide her claims.  As such, all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained and the 
case is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).  Any error in the sequence 
of events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Thus, any such error is harmless and does not prohibit 
consideration of the matter on the merits.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claims and, as such, they must be denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
elements of 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Generally, veterans are presumed to have entered service in sound 
health condition.  See 38 U.S.C.A. § 1111 (West 2002).  The 
presumption of soundness provides that a veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment or was aggravated by such service.  38 C.F.R. § 
3.304(b) (2009).

Service connection for pes planus (flat feet)

The Veteran's service treatment records, specifically the report 
of an April 1968 enlistment examination, show that she was noted 
to have flat feet prior to her entrance into active duty.  There 
are no records reflecting treatment for flat feet or complaints 
of foot pain.  Her November 1988 separation examination was 
normal and she stated on an accompanying self report that she was 
"in perfect health to the best of [her] knowledge."

Post-service medical records do not reveal any treatment for, or 
complaints of, flat feet.  A November 2009 private treatment 
record states that x-rays of the foot revealed normal anatomy, 
but does reflect a diagnosis of plantar fasciitis.

The Board observes that plantar fasciitis is inflammation of the 
sole of the foot, associated with eosinophilia, edema, and 
swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609 - 10, 1300 
(28th ed.1994).  

The Veteran testified in August 2010 that she had flat feet prior 
to service, but they did not cause her pain until after service.

As noted, veterans are considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  In this 
case, flat feet were noted on the Veteran's enlistment 
examination; accordingly, the presumption of soundness does not 
apply.

Pes Planus is flat feet.  Buckley v. West, No. 96-1764, slip op. 
at 2 (U.S. Vet. App. Dec. 3, 1998).  Pes planus "with depression 
of the arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormally which is not compensable or pensionable."  38 C.F.R. 
§ 4.57 (2009).  The acquired condition is manifested by 
depression of the arch, although this is not the essential 
feature, and anatomical changes, e.g. inward rotation of the os 
calcis, medial deviation of the Achilles tendon insertion, medial 
tilting of the astragalus, and in severe cases, gaping of bones 
on the inner border of the foot, and rigid valgus position with 
loss of power of inversion and adduction.  38 C.F.R. § 4.57 
(2009).
  
Although written statements and oral testimony from the Veteran 
have been considered, and lay persons are competent to testify 
about symptomatology, the Board finds that the medical evidence 
is more probative than her statements.  The Veteran is competent 
to describe her past and current symptoms and VA cannot ignore a 
veteran's testimony, but personal interest may affect the 
credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").  

Here, the Veteran testified that she experienced in-service 
aggravation of her pre-existing pes planus, but her service 
treatment records do not reflect such complaints during her 
service and a November 2009 treatment note shows normal bilateral 
foot anatomy.  As such, the Board finds the Veteran's statements 
alleging in-service aggravation of flat feet to be not credible.  
See Cartwright, 2 Vet. App. at 25.  Also see Spencer v. West, 13 
Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), 
overruled on other grounds by D'Amico v. West, 209 F 3d 1322 
(Fed. Cir. 2000).   

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing to Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  Further, presiding officials are owed deference as to 
determinations of witness credibility (see Jackson v. Veterans 
Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos 
Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 
1078 (1977)) and the below-signed Veteran's Law Judge found the 
Veteran's August 2010 testimony not credible.

For the above reasons, the Board is denying the claim on appeal 
for service connection for flat feet.  Since the preponderance of 
the evidence is unfavorable on this claim, the benefit-of-the- 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Service connection for a right foot or heel disability

The Veteran contends that she experiences a right heel disability 
as the result of her active duty service.  Specifically, she 
testified in August 2010 that she injured her foot during active 
duty.  She stated that she could not remember when the injury 
occurred, but believed it happened at some point in between 1984 
and 1988 possibly as the result of stepping on a metal object 
since later x-rays showed a metal fragment in her foot.

Service treatment records show that she was treated in July 1987 
for a right ankle sprain; she was given an ace bandage and 
returned to duty.  In November 1988, she was found fit for 
separation.  The Veteran reported no complaints on a November 
1988 self report of medical history and wrote on that report "I 
am in perfect health to the best of my knowledge."

Following service, in February 1991, the Veteran was seen for 
complaints of right heel pain.  X-rays revealed a foreign body in 
her right heel; she was provided a heel cushion and advised to 
follow up for possible surgery.

In November 1997, the Veteran was seen for treatment of left 
(italics added for emphasis) heel pain.  The treatment note 
reveals that there was a foreign body, described as a pin, 
embedded in her volar left calcaneus "since childhood" that was 
becoming increasingly painful.

In June 2006, the Veteran reported for treatment of right heel 
pain that had existed "for years."  An x-ray revealed that she 
had a broken sewing needle in her right heel.  In a separate June 
2006 treatment note, the Veteran stated that she did not remember 
ever getting a pin in her right heel.

A November 2009 treatment note reveals a diagnosis of bilateral 
plantar fasciitis.

In May 2010, the Veteran was seen for pain in her right calf and 
heel.  She was diagnosed with Achilles tendonitis and an equinus 
deformity.

She testified before the below-signed in August 2010, stating 
that she did not have any foot pain or injuries -to specifically 
include any metal fragments in her right heel- prior to service, 
but experienced right heel pain during active duty.  She reported 
going to sick call on multiple occasion for right heel pain.

The service treatment records do not support the Veteran's 
account of her service.  Specifically, they reflect that she was 
seen once in service for a right ankle sprain.  Subsequent 
treatment records show that approximately three (3) years after 
service she was observed to have foreign body residuals in her 
right heel.  Although that 1991 treatment note does not state 
when the foreign body may have become lodged in her heel, the 
Board observes that a 1997 note reveals that the Veteran reported 
a needle had been lodged in her left heel since childhood and a 
subsequent, 2006, note reveals that the object in the right heel 
was also a needle.  In regard to the Veteran's history of the 
left heel needle related to the 1997 physician, the Board notes 
that statements made for purposes of diagnosis and treatment are 
of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).

As noted above, it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence.  See 
Hayes, 5 Vet. App. at 69-70.  Further, the below-signed Veteran's 
Law Judge found the Veteran's August 2010 testimony not credible.  
See Jackson, 768 F.2d at 1331, and Pensaquitos Village Inc., 565 
F.2d at 1078.  As service treatment records do not support the 
Veteran's 2010 testimony and her statement that she had no 
problems with, or injury to, either foot prior to service is 
plainly contradicted by the history she provided to the 1997 
physician, she is plainly incredible in her account.  Moreover, 
even assuming that the Veteran is credible in her account, there 
is no basis upon which to find that the claimed injury was 
sustained in service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a claim 
in the alternative).

Since the Veteran's testimony has been found not credible and 
there are no in-service reports of right heel pain, the 
preponderance of the evidence is unfavorable on this claim and 
the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The claim must be denied.  Id.

Service connection for costochondritis

The Veteran's service treatment records show that she was seen 
for treatment of costochondritis in December 1984.  She was 
advised to return to care if the symptoms persisted or worsened.  
There are no other documented incidents of complaints of, or 
treatment for, costochondritis during service and the Veteran was 
found fit for discharge in November 1988.

The Veteran reported no complaints on a November 1988 self report 
of medical history and wrote on that report "I am in perfect 
health to the best of my knowledge."

Medical records after service show that she was treated in 
January 2002 for "piercing pain [and] numbness" on the left 
side of her chest resulting in shortness of breath.  The pain was 
described as radiating to her left jaw.  An EKG and a chest x-ray 
were performed and the Veteran was diagnosed with an atypical 
chest wall pain without evidence of etiology.

A series of x-rays completed in June 2006 showed a normal chest.

In April 2010, the Veteran was treated for pain in multiple 
muscles and joints; she was diagnosed with fibromyalgia in May 
2010.  In June 2010, "an increase in muscle tension throughout 
her chest" (as well as the neck, head, facial muscles and 
decreased mobility in the lower back and body) was attributed to 
fibromyalgia.

The above medical history reflects an episode of costochondritis 
during service that was treated and resolved.  There is no 
documentation of any complaints of, or treatment for, chest pain 
until approximately 14 years later; at that time, chest pain was 
not noted as costochondritis and the attending physician noted no 
apparent etiology.  Since that time, general muscle tightness has 
been attributed to fibromyalgia.  

In August 2010, when asked about the basis for her claim for 
service connection for costochondritis, the Veteran answered 
"this is something that was in my military record" and "I'm 
not sure."

"Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be 
no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Here, the Veteran has filed a claim for service connection for 
costochondritis, but there is no evidence of that condition 
currently or since the Veteran filed her claim in August 2006.  
See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

Although the Veteran has sought treatment for chest pain after 
service, there is no medical evidence relating that treatment to 
the condition experienced during service.  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam).  Here, the Board finds that the in-service treatment of 
costochonditris is not consistent with the subsequent treatment 
records or the Veteran's March 2007 statement that she 
experienced costochondritis in service and it persisted to the 
current day.

Since there is no medical evidence of continuity of 
symptomatology of costochondritis, or a current diagnosis 
thereof, the preponderance of the evidence is unfavorable on this 
claim and the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. at 55.  The claim must be denied.  Id.

Service connection for tinnitus

The Veteran's service treatment records are silent for any 
complaints of or treatment for tinnitus.

In May 2001, approximately 13 years after service, the Veteran 
reported experiencing tinnitus as a side effect from a 
prescription medication.  The treatment note reflects that the 
prescription was discontinued.

During the August 2010 hearing, the Veteran testified that she 
was exposed to transportation equipment noises during service and 
that she sought treatment for tinnitus from military and VA 
hospitals after service.  She reported experiencing intermittent 
tinnitus ever since service.

The Board observes that VA and military treatment records have 
been gathered and the only documentation of any complaint of, or 
treatment for, tinnitus is the May 2001 note describing that 
condition as a medical side effect.

While the Veteran is plainly competent to report in-service 
events, the Board presently finds her incredible in her account 
of experiencing tinnitus since service.  Lay evidence may be 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").  However, after a determination of 
competence is made, the Board is obligated to determine whether 
lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence.  Wood, 1 Vet. App. at 192-93.  Here, 
the Veteran is competent to report the circumstances of her 
service, but there is no accompanying contemporaneous medical 
evidence.  As such, per Davidson, the Board cannot find her lay 
evidence not credible solely on the basis of the lack of service 
treatment records.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza, 7 Vet. App. 498; see Madden v. Brown, 125 F. 
3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").  The Board finds that 
the Veteran's single report of tinnitus as a medication side 
effect in May 2001 is inconsistent with her 2010 testimony and 
her March 2007 statement that she has experienced tinnitus since 
service.  Specifically, she did not inform the May 2001 physician 
of any prior tinnitus, did not explain how she could distinguish 
her present complaint as a medication side effect rather than as 
an ongoing issue, and did not describe any tinnitus experienced 
at that time as an exacerbation.  Further, although there are no 
records of any hearing tests at the time of discharge, a November 
1988 note does state that she was found fit for separation and 
there are no exceptions to her fitness noted.  The Veteran 
reported no complaints on a November 1988 self report of medical 
history and wrote on that report "I am in perfect health to the 
best of my knowledge."

As the below-signed Veteran's Law Judge found the Veteran's 
August 2010 testimony not credible (Jackson, 768 F.2d at 1331; 
Pensaquitos Village Inc., 565 F.2d at 1078), and as service 
treatment records and post-service medical records are not 
consistent with the Veteran's lay statement,  the preponderance 
of the evidence is against the claim and the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert, 1 Vet. App. at 55.  The claim must be 
denied.  Id.

Service connection for cervical dysplasia

The Veteran has claimed entitlement to service connection for 
cervical dysplasia.  Her service treatment records reflect that 
she was diagnosed with cervical dysplasia in July 1985 while on 
active duty.  

Following service, a January 1992 pap smear was normal.  A March 
1994 pap smear yielded an atypical result noted as possible mild 
dysplasia, but without evidence of human papilloma virus.  A May 
1995 pap smear also was atypical.

A January 2001 treatment note reflects no abnormal pap smear 
results since a normal test in August 2000.  

The Veteran has not submitted, or identified, any subsequent 
medical records showing a diagnosis of cervical dysplasia at any 
time after she filed her claim for service connection.  

As noted above, "in the absence of a proof of present disability 
there can be no claim."  Brammer, 3 Vet. App. at 225.  Here, the 
Veteran has filed a claim for service connection for cervical 
dysplasia, but there is no evidence of that disability since she 
filed her claim in August 2006.  See McClain, 21 Vet. App. at 
321-323.  

Since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55.

Service connection for carpal tunnel syndrome of the left hand

Service treatment records are silent for any complaints of, or 
treatment for, carpal tunnel syndrome affecting the left hand or 
wrist.  

Post-service treatment records also are silent for any complaints 
or treatments regarding carpal tunnel syndrome of the left and or 
wrist.

As noted above, "in the absence of a proof of present disability 
there can be no claim."  Brammer, 3 Vet. App. at 225.  Here, the 
Veteran has filed a claim for service connection for carpal 
tunnel syndrome in the left hand, but there is no evidence of 
that disability since she filed her claim in August 2006.  See 
McClain, 21 Vet. App. at 321-323.  

Since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55.

Service connection for temporomandibular joint dysfunction (TMJ)

The Veteran's service treatment records are silent for any 
diagnoses or complaints of TMJ.

Medical records after service show that she was treated in 
January 2002 for "piercing pain [and] numbness" on the left 
side of her chest resulting in shortness of breath and radiating 
to her left jaw; she was diagnosed with an atypical chest wall 
pain without evidence of etiology.

In April 2010, the Veteran was treated for pain in multiple 
muscles and joints; she was diagnosed with fibromyalgia in May 
2010.  In June 2010, "an increase in muscle tension" throughout 
much of her upper body, including her head and facial muscles, 
was attributed to fibromyalgia.

During the August 2010 hearing, the Veteran stated that her jaws 
locked during service and that she later sought treatment for 
this condition.  However, as noted, there is no medical evidence 
of record documenting any such treatment post-service and the 
Veteran reported no complaints on a November 1988 self report of 
medical history.

"Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be 
no claim."  Brammer, 3 Vet. App. at 225.  Here, the Veteran has 
filed a claim for service connection for TMJ, but there is no 
evidence of that condition since she filed her claim in August 
2006.  See McClain, 21 Vet. App. at 321-323.

Since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for pes planus (flat feet) is denied.

Service connection for a right foot or heel disability is denied.

Service connection for costochondritis is denied.

Service connection for tinnitus is denied.

Service connection for cervical dysplasia is denied.

Service connection for carpal tunnel syndrome of the left hand is 
denied.

Service connection for TMJ is denied.


REMAND

For the reasons set forth below, the Board finds that further 
development of the record and scheduling of VA examinations are 
necessary before the Board may proceed to adjudicate the claims 
on appeal.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  The law mandates that provide a medical examination 
when necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2009).  

The Veteran has filed claims of entitlement to service connection 
for GERD, carpal tunnel syndrome of the right hand, a right ankle 
disability, a spinal disability, a cervical (neck) disability, 
IBS, migraine headaches, an ulnar nerve disability, and ovarian 
cysts.

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009); Charles v. Principi, 16 Vet. App. 370 
(2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision on 
a claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").

Service treatment records show complaints of symptomatology in 
regard each of the remanded claims for service connection.  The 
Veteran has reported continuity of symptomatology, per a March 
2007 statement and August 2010 testimony.  She has been diagnosed 
with:  GERD, right Achilles tendonitis, lower back pain, chronic 
neck strain, IBS, chronic migraines, an ulnar nerve disability, 
and endometriosis/ovarian cysts.  She also has reported tingling 
in her hands and ongoing right hand/wrist discomfort.

As such, the Board finds that a medical examination is warranted 
for the remanded claims of entitlement to service connection.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment, records of which are not 
associated with the claims file.  The 
Veteran must be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file.  The RO/AMC must then seek to obtain 
the identified relevant medical treatment 
records and associate them with the claims 
folder.

If VA is unsuccessful in obtaining any 
private medical records identified by the 
Veteran, it must inform her and provide her 
an opportunity to submit copies of any 
outstanding medical records in her 
possession.

2.  The RO/AMC must then schedule the 
Veteran for examinations at an appropriate 
VA facility with health care providers of 
suitable background and experience to 
determine whether any current GERD, carpal 
tunnel syndrome of the right hand, right 
ankle disability, spinal disability, 
cervical (neck) disability, IBS, migraine 
headaches, ulnar nerve disability, and/or 
ovarian cysts began during service or are 
related to any incident of service.

The following considerations will govern the 
examinations:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiners in conjunction with 
the examinations.  The examination 
reports must reflect review of 
pertinent material in the claims 
folder.

b.	After reviewing the claims file and 
both interviewing and examining the 
Veteran, the examiners must conduct any 
necessary tests or studies and provide 
findings with respect to any pertinent 
diagnosed condition.  

c.	With regard to the examination(s) of 
spinal and cervical (neck) disabilities 
as well as the claimed headache 
disability, the examiner(s) must 
address pertinent evidence of record to 
include, but not limited to: an in-
service April 1988 diagnosis of a mild 
neck strain; June 1986 complaints of 
low back pain; a February 1995 
treatment note stating that neck pain 
began in 1990; 1995 treatment notes 
discussing headaches as related to neck 
pain; March and April 2005 treatment 
for an on-the-job back injury; and 
March 2006 treatment records for a blow 
to the head and a neck injury at her 
church.  

d.	With regard to the examination(s) 
for IBS and ovarian cysts, the 
examiner(s) must address the pertinent 
evidence of record to include, but not 
limited to an August 2010 treatment 
note indicating that any current IBS 
might be related to endometriosis.  
With regard to the claims for IBS and 
GERD, the examiner(s) must address 
whether the Veteran currently has 
either or both conditions, her report 
of continuity of symptomatology, and 
service treatment records showing 
gastric upset, gastroenteritis, and 
abdominal pain.

e.	With regard to the examination(s) 
for right hand carpal tunnel syndrome 
and an ulnar nerve disability, the 
examiner(s) must address the Veteran's 
May 1986 and June 1987 service 
treatment records showing in-service 
right hand/wrist problems as well as 
her complaints of on-going 
symptomatology.  

f.	With regard to the examination for a 
right ankle disability, the examiner(s) 
must address the Veteran's current 
diagnosis of right Achilles tendonitis, 
her complaints of on-going 
symptomatology, and a July 1987 service 
treatment record showing treatment for 
a right ankle sprain.

g.	Each examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether any claimed 
disability resulted from disease or 
injury incurred in or aggravated by 
service, or had its onset in service; 
in regard to the claims for IBS and 
ovarian cysts and the claims for a neck 
disability and headaches, the examiners 
must address any etiological 
relationship between the diagnoses.  

h.	Any necessary tests or studies must 
be conducted, and all clinical findings 
should be reported in detail.  In all 
conclusions, the examiners must 
identify and explain the medical basis 
or bases, with identification of 
pertinent evidence of record.  

i.	If any examiner finds that he is 
unable to render a requested opinion 
without resort to mere speculation, he 
or she must provide a thorough medical 
rationale for such a finding. 

3.  After the above development has been 
completed, the RO/AMC must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  If any examination 
report does not include adequate responses 
to the specific opinions requested, it must 
be returned to the providing physician for 
corrective action.

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claims for service connection.  
The Veteran and her representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  No action is required of 
the Veteran until he is otherwise notified, but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Veteran is hereby notified that it is his responsibility to 
report for any examinations and to cooperate in the development 
of the claim. The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also 
be indicated whether any sent notice was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


